Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 20 objected to because of the following informalities:  In line 2 of claim 11, “form” should be changed to “from.”  In line 2 of claim 20, “titl” should be changed to “tilt.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2008/0170398 in view of Van Winkle US 2016/0116146.
As for claim 1, Kim discloses a lighting apparatus, comprising: a fixing connector comprising an Edison socket 49 and a fixing bracket (affixing tabs, not shown, paragraph 0066);  a base holder 48 comprising an Edison cap (20, 22), a base wall (circumferential wall of 48) and a base plate, wherein the Edison cap 22 is placed on a top side of the base plate, the base wall surrounds the Edison cap, wherein the Edison cap is detachably inserted into the Edison socket of the fixing connector; a light source 
Kim teaches that the holder (can 48) may have other shapes (paragraph 0066), but fails to teach the base holder having a base plate and the light source disposed on the bottom side of the base plate. Van Winkle teaches a holder 14 with a base plate (44, see Figure 3) with a light source disposed on a bottom side of the base plate (PCB and LEDs 66 attach to bottom plate when fitted over cylindrical portion 40, paragraph 0051). It would have been obvious for one having ordinary skill in the art to look to the teachings of Van Winkle and utilize an alternate housing/attaching means for Kim to provide an improved attachment configuration that has a plate for attaching the LED panel thereto. One would have been motivated to make this modification to provide an improved, alternate attachment configuration that allows for easy alignment that is flush with the body of the holder. 
Regarding the socket being an Edison socket, Kim is silent to reciting this specifically. The examiner takes Official Notice that Edison sockets are well known, Van Winkle is cited for evidence of this.  If applicable, it would have been obvious for one having ordinary skill in the art to use an Edison socket as a well-known conventional alternative to provide a suitable, well-known electrical connector means.

As for claim 4, Kim further teaches, wherein in a first mode, the Edison cap is installed to the Edison socket of the fixing connector for routing electricity from an external power source to the light source (see Figure 8b), wherein in a second mode, the Edison cap is detached from the Edison socket of the fixing connector (Fig 8a shows 76a detached), regarding having it be attached to another Edison socket. The examiner takes Official Notice that light sources, particularly those having threaded connectors are well known for being removable and usable in other conventional sockets and it would have been obvious for one having ordinary skill in the art to rearrange the device and attach it in another socket, since removable light bulbs are known to be capable of being reattached in other sockets.  One would have been motivated to rearrange and use the device in another socket where light is desired in a different area.
As for claim 7, see the discussion above for combining with Van Winkle for the alternate base and base plate. Van Winkle further teaches the base plate is a circular disk (see 14, Fig 3), and the base wall are extended upwardly from a peripheral edge of the base plate (upwardly extending wall 18, Fig 3).
As for claim 8, see the discussion above for combining with Van Winkle for the alternate base and base plate. Van Winkle further teaches the light source is a LED module fixed directly on the bottom side of the base plate (paragraph 0049, LED 
As for claim 10, Kim further teaches the light passing cover has a circular cover and a circular wall (see 50, Fig 5a, 5b of Kim); see the discussion above for combining with Van Winkle for the alternate base and base plate. The combination with Van Winkle renders a top edge of the circular wall is fixed to the bottom side of the base plate (see attaching of cover 50 Kim or 76 of Van Winkle to 14, Fig 3 Van Winkle).
As for claim 16, Kim further discloses the Edison cap is detachable from the base holder (22 can be detached from 49, paragraph 0047).
As for claim 17, see above for the Edison cap connector.  Kim is silent to having a first electrode to be plugged to connect to a second electrode in the base plate. It would have been an obvious to one having ordinary skill in the art at the time the invention was made to utilize a first electrode to be plugged to connect to a second electrode in the base plate as an alternate electrical connection means since the examiner takes Official Notice of the equivalence of utilizing electrodes and plugs for their use in the illumination/electrical art and the selection of any of these known equivalents to provide a suitable alternate connection means would be within the level of ordinary skill in the art.
As for claim 18, Kim teaches a driver (paragraph 0048, power control circuitry see Fig 2a, 4a for being surrounded by base wall 48 when inserted), though not specifrically taught as being placed on the top side of the base plate it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the location of the driver to the top of the base plate in Kim et al, since it has In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to rearrange the location to provide a suitable, alternate housing configuration for the device of Kim.
As for claims 19 and 20, Kim is silent to wherein an extended wire has a first head detachably connecting to the Edison cap of the base holder and a second head detachably connected to the Edison socket of the fixing connector (claim 19), and the extended wire is deformed to change a tilt angle of the base holder with respect to the fixing connector (claim 20).  It would have been an obvious to one having ordinary skill in the art at the time the invention was made to utilize an extended wire with first head detachably connecting to the Edison cap of the base holder and a second head detachably connected to the Edison socket of the fixing connector,  and the extended wire being deformed to change a tilt angle of the base holder with respect to the fixing connector as an equivalent electrical connection means since the examiner takes Official Notice of the equivalence of this type of electrical connection and that of Kim for their use in the illumination/electrical art and the selection of any of these known equivalents to provide a suitable alternate connection means would be within the level of ordinary skill in the art.
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Van Winkle, and further in view of Chan US PAT 4104713.
As for claim 3, Kim further discloses affixing tabs, but is silent to the fixing bracket is a bar attached to a junction box installed on a ceiling.  Chan teaches the fixing bracket is a bar attached to a junction box installed on a ceiling (see figures 1 and .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Van Winkle, and further in view of Tickner US 2020/0248895.
As for claims 5 and 6, Kim fails to further teach wherein in a third mode, the base wall is attached with a pair of elastic units for fixing the base holder to a downlight platform (claim 5), wherein the pair of elastic units are torsion springs on two opposite sides of the base wall (claim 6). Tickner teaches the concept of using torsion springs for attaching a light unit in a downlight (paragraph 0064, Fig 6). It would have been obvious for one having ordinary skill in the art to look to the teachings of Tickner and utilize the torsion springs to provide an alternate attachment means for securing the device. One would have been motivated to make this combination to provide an additional attachment mechanism for installing the lighting device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Van Winkle, and further in view of Lee US 2015/0153037.
As for claim 9, Kim further teaches the light source comprises a LED module (paragraph 0007) but is silent to a heat sink plate, the LED module is attached on the heat sink plate and the heat sink plate is mounted on the bottom side of the base plate.
Lee teaches an LED module (3, Fig 2) is attached on the heat sink plate 22. It would have been obvious for one having ordinary skill in the art to look to the teachings .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Van Winkle, and further in view of Zeng US 2019/0191512.
As for claims 13 and 14, Kim fails to teach a manual switch is placed on the top side of the base plate for selecting a setting of the light source (claim 13); wherein the light source has multiple types of LED modules with different optical parameters, the setting is corresponding to a mixed parameter by mixing output lights of the multiple types of LED modules (claim 14). 
Zeng teaches a manual switch 801 for selecting a setting of the light source (paragraph 0083); wherein the light source has multiple types of LED modules with different optical parameters (multiple LEDs with different color temperatures, paragraph 0068), the setting is corresponding to a mixed parameter by mixing output lights of the multiple types of LED modules (paragraphs 0083, 0084).It would have been obvious for one having ordinary skill in the art to utilize the manual switch and related components of Zeng in with Kim et al. to provide a manual means for activating and affecting the luminous output. One would have been motivated to make this combination to provide an improved switching means for Kim et al.
Regarding the location of the switch, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the switch placed on the top side of the base plate to provide a convenient location for the switch, since it has In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Van Winkle, Zeng, and further in view of Grandadam US 2018/0135819.
As for claim 15, Kim et al. fails to teach a rotation switch is placed on the top side of the base plate for setting a light intensity of the light source. Grandadam teaches a rotation switch is placed on the top side of the base plate for setting a light intensity of the light source. (Grandadam, paragraph 0056).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 11, the prior art fails to teach the lighting apparatus of claim 7, wherein the base holder has a bottom wall extended form the base plate, the bottom wall surrounds the light source, the light passing cover is fixed to an edge of the bottom wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yip US 2011/0002118 is cited for comprising: a fixing connector (Fig 6b, 32, 34, 40) comprising an Edison socket (socket within base of 58, Fig 4, not .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875